                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF OREGON


 SHELLEY LEE PRINCE,                                                           6:18-cv-01219-CL
         Plaintiff,

 vs.
                                                                                          ORDER
 COMMISSIONER OF SOCIAL SECURITY,
         Defendant.


       It is hereby ORDERED that attorney fees in the amount of $1,985.45 shall be awarded to

Plaintiff pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412. Attorney fees will be

paid to Plaintiffs attorney, dependent upon verification that Plaintiff has no debt which qualifies

for offset against the awarded fees, pursuant to the Treasury Offset Program as discussed in

Astrue v. Ratliff, 130 S.Ct. 2521 (2010).

       If Plaintiff has no such debt, then the check shall be made out to Plaintiffs attorney and

mailed to Plaintiffs attorney's office as follows: Merrill Schneider, P.O. Box 14490, Portia     ,



shall be made to Plaintiff and mailed to Plai iffs attorney's offic

       DATED this     /Q day of              -r~   t,_


                                                      Mark D. Clarke
                                                      United States Magistrate Judge
